TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-08-00520-CR


John Jacob Uballe, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NO. D-1-DC-08-904048, HONORABLE BOB PERKINS, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant is represented by appointed counsel, Ariel Payan.  Counsel's brief was
originally due on January 9, 2009.  On January 15, the Court granted counsel's first motion for
extension of time, to February 23.  On February 24, the Court granted counsel's second motion for
extension of time, to April 6.  On June 3, the Court granted counsel's third motion for extension of
time and ordered counsel to file a brief on or before June 15.  Counsel did not comply with this
order.  Instead, counsel has filed a fourth motion for extension of time, to August 3--206 days after
the brief was originally due.
Counsel's fourth motion for extension of time is granted.  Ariel Payan is ordered to
tender a brief on appellant's behalf no later than August 3, 2009.  Counsel is admonished that if he
fails to comply with this second order to file a brief, he will be ordered to show cause why he should
not be held in contempt.
It is ordered July 7, 2009.

Before Chief Justices Jones, Justices Waldrop and Henson
Do Not Publish